Rissell, J.
The only question, in this case, regards the admissibility of the evidence, offered by the plaintiff, in support of his title. This evidence consists of two executions, with the returns of the officers thereon. They are both open to the same objection, viz. That it does not appear, by the *464returns, that the lands in question were ever, in fact, ap.praised.
That the returns are imperfect, is readily admitted. But is there, on a fair construction, enough appearing upon them, to satisfy us, that there lias been an appraisal of these lands?
It has been contended, and it is undoubtedly true, that in order to vest a title to lands in the execution creditor, by virtue of his levy, the requirements of the statute must be strictly complied with; and that such compliance must be manifested upon the face of the return, either by express averment, or by necessary inference.
Still it is not required, that the return of the officer should be framed with that strict regard to technical precision, which prevails in special pleadings. Certainty to a common intent, is all that is required. And courts will look at the return with the eyes of common sense; and apply it to the same rules of construction, which are applicable to other written instruments. Now, looking at the return before us, in that light, and applying these rules, it seems impossible to mistake its meaning, or to resist the conviction that the lands were duly appraised. The return states, that the appraisers “after viewing the land described, at the sum of sixty dollars per acre, as its true and just value, of which appraisal, said appraisers made and delivered a certificate,” &c.
It is not here indeed asserted, in terms, that the lands were appraised ; — but that they were, is, 1 think, necessarily implied, The sentence is doubtless defective. But may not the word “ they appraised ” be supplied, without difficulty, and without violating any principle of sound construction?
.Again; the word “viewing” is, in many cases, synonymous with the word “ considering,” and imports an intellectual ex animation. Had, then, the officer returned, that the apprais ers, after “ considering” the land at sixty dollars per acre, its true and just value, delivered an appraisal in writing; could we have any difficulty in finding, that there had been an appraisal, according to the requirements of the statute? It seems to me not. In Brace v. Catlin, 7 Conn. Rep. 358. n. there was no direct averment in the return of the officer, that he ha< levied the execution on the lands; yet the levy was sustained Smith, J., in pronouncing the opinion of the Court, says: “If the law requires all the facts, necessary to constitute a title *465under the levy of an execution to be stated in the return of the officer, with the technical precision of special pLauing, I sis mid admit that tiie present return is insufficient. But no such strictness has ever been required; and certainty to a common intent has been deemed sufficient. When, therefore, I look over this return, with a view to put that rational construction upon it, which we always feel ourselves at liberty to put on other written instruments, I discover clearly, that the execution has been levied on the land, though the word '“levy” is not used in the return.
In Couch v. Gorham, 1 Conn. Rep. 36. the word “die,” the operative word in the devise, and upon which the whole case turned, was supplied, by the Court: and upon the ground, that taking the whole will together, the intent of the testator was manifest, and could not. be effectuated, but by supplying a word evidently omitted by mistake.
The principles here laid down have been adopted in a raul-titude of cases : and it séems to me, that it is only necessary to apply these principles to the case before us, in order to sustain the return of the officer.
It has, however, been urged, that, alfhough the return of the officer, standing alone and by itself, might be sufficient; yet as reference is made to the certificate of the appraisers, and as that is appended to, and thus ¡nade a part of the return, the ques>tion turns upon the validity of the certificate; and if that bo invalid, the return must be deemed insufficient. Admitting this to be so, we arc then led to enquire, whether the certificate is so far informal as to invalidate a return, which, without the certificate, would hare been valid ?
The certificate appended shows, that the appraisers were legally appointed and sworn. Their own certificate states, that “having been appointed and sworn, as above, to appraise the land described above, at sixty dollars per acre, as the true and just value thereof, to be set off' on execution.” I would here remark, that the same principles, which have been adverted to, as going to support the return of the officer, apply, with equal force, to the certificate before us. Can we view the certificate in that light, and fail to see, that there was. an appraisal of the land V What was the object of the statute in requiring a certificate in writing, to be delivered to the officer 1 Clearly, that he might be informed at what sum the *466lands levied on were appraised; and that he might thereby be enabled to discharge his duty. How could he, holding in his hands, the certificate of the magistrate, showing that these, men were appointed and sworn to appraise these lands; and holding also the certificate in question ; could he doubt that the lands were appraised ; and so appraised, as to authorise him to set them off upon his executions ? The presumption of law that the appraisers had done their duty, he would adopt, and act upon, notwithstanding any informality in their certificate. The law indeed requires no formality: a mere memorandum of the price, would, it is presumed, be sufficient. The law only requires, that it sould be in writing, under the hands of the appraisers ; and that it should give the officer correct information.
Taking the whole return together, I have no doubt of its sufficiency; and that it was properly received in evidence.
I would not, therefore, advise a new trial.
The other Judges were of the same opinion, except Peters, J., who was absent.
New trial not to be granted*